DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 11/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vibration applying unit in claims 1 and 4-9, which includes anything that can apply vibration to the nozzle (Paragraph 50).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2015/0073454).
Regarding claim 1, Uchida discloses a liquid ejection device comprising: 
a nozzle (58) that ejects a liquid (Paragraph 27); a liquid conveying tube (40, 41, 39) that conveys the liquid to the nozzle (Paragraph 31); an outer tube (20) that is internally provided with the nozzle and the liquid conveying tube (Figure 2); and a first vibration applying unit (35a) that applies vibration to the liquid conveying tube (Paragraphs 35-36), wherein the first vibration applying unit (35a) is provided between the nozzle and the outer tube or between the liquid conveying tube and the outer tube (Figure 2, The vibration applying unit is axially located between the  rear end portion of the outer tube and the nozzle).

Regarding claim 2, Uchida discloses the liquid ejection device according to claim 1, wherein the first vibration applying unit (35a) includes a piezoelectric element (Paragraph 33).

Regarding claim 3, Uchida discloses the liquid ejection device according to claim 1, wherein an internal pressure of the outer tube is lower than an atmospheric pressure (The internal pressure is constricted in areas, which provides for a lower pressure than atmospheric pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 8,794,742) in view of Halasz (US 4,308,546) and Uchida.
Regarding claim 1, Yamaguchi discloses a liquid ejection device comprising: 
a nozzle (11) that ejects a liquid (Column 5, lines 3-5); a liquid conveying tube (20) that conveys the liquid to the nozzle (Column 5, lines 3-5); and a first vibration applying unit (6) that applies vibration to the liquid conveying tube (20) (Column 11, lines 40-46).
However, Yamaguchi fails to disclose the device comprising an outer tube that is internally provided with the nozzle and the liquid conveying tube, wherein the first vibration applying unit is provided between the nozzle and the outer tube or between the liquid conveying tube and the outer tube.
Halasz discloses a liquid ejection device that includes an outer tube (84) provided internally with a vibration applying unit (B’) and a liquid conveying tube (A’), wherein the vibration applying unit is provided between the liquid conveying tube (A’) and the outer tube (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi with the disclosures of Halasz, providing the device of Yamaguchi to further feature the outer tube (84), in order to provide for uniform application of electric potential about the surface of the liquid conveying tube, as disclosed by Halasz (Column 6, lines 58-61).
Uchida discloses a device wherein a nozzle, in addition to a liquid conveying tube are provided internal to an outer tube (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Halasz with the disclosures of Uchida, further providing the nozzle internal to the outer tube, as the configurations were known in the art before the effective filing date and the modification would have yielded predictable results, including discharge of fluid in a system where the axial location of the nozzle is not a critical element.

Regarding claim 4, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 1, but fails to disclose wherein the first vibration applying unit includes a member having a ridge line intersecting an axis direction of the liquid conveying tube at an acute angle.
It would have been an obvious matter of design choice to one having ordinary skill in the art to provide a structure wherein the first vibration applying unit includes a member having a ridge line intersecting an axis direction of the liquid conveying tube at an acute angle, as Applicant has not disclosed that the structure is for a particular purpose or solves a stated problem. Applicant discloses in paragraph 148 that the ridge line may be orthogonal or at an angle. Additionally, it appears that the vibration applying unit would perform equally well with an orthogonal ridge line. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the vibration applying unit, as claimed.

Regarding claim 5, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 1, further comprising: a second vibration applying unit (7) that applies vibration to the liquid conveying tube (20) (Column 11, lines 40-46).

Regarding claim 6, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, wherein a position of the first vibration applying unit (6) is different from a position of the second vibration applying unit (7) in the axis direction of the liquid conveying tube (Figure 11).

Regarding claim 7, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, wherein the first vibration applying unit (6) generates vibration in a first axial direction intersecting an axis of the liquid conveying tube (The first unit generates vibration in a downward direction), and the second vibration applying unit (7) generates vibration in a second axial direction intersecting the axis of the liquid conveying tube and different from the first axial direction (The second unit applies vibration in an upward direction).

Regarding claim 8, Yamaguchi in view of Halasz and Uchida discloses the liquid ejection device according to claim 5, further comprising: a control unit (2) that outputs a first drive signal which is a periodic signal for controlling drive of the first vibration applying unit and a second drive signal which is a periodic signal for controlling drive of the second vibration applying unit, wherein a phase of the first drive signal is shifted from a phase of the second drive signal (Column 11, lines 30-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752